Execution Version


SUPPLEMENT NO. 6
TO SUBSIDIARY GUARANTEE AGREEMENT (FIRST LIEN)


SUPPLEMENT NO. 6, dated as of January 2, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), to the
Subsidiary Guarantee Agreement (First Lien), dated as of July 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), among each Subsidiary listed on the signature page thereof and each
other Subsidiary that became a party thereto after the date thereof (each an
“Existing Guarantor” and collectively, the “Existing Guarantors”) and BARCLAYS
BANK PLC (as successor in interest to Credit Suisse AG, Cayman Islands Branch),
as collateral agent (in such capacity, together with any successor thereto, the
“Collateral Agent”) for the Secured Parties.
A.    Reference is made to the First Lien Credit Agreement dated as of July 1,
2015 (as amended, supplemented, waived or otherwise modified from time to time,
the “First Lien Credit Agreement”), among PRIME SECURITY SERVICES HOLDINGS, LLC,
a Delaware limited liability company, PRIME SECURITY SERVICES BORROWER, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders party thereto
from time to time and Barclays Bank PLC, as Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Credit Agreement.
C.    Each Existing Guarantor has entered into the Guaranty in order to induce
the Lenders to make Loans and each Issuing Bank to issue Letters of Credit.
Section 11 of the Guaranty provides that additional Subsidiaries may become
Subsidiary Guarantors (as defined in the Guaranty) under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Borrower (each, a “New Subsidiary,” and
collectively, the “New Subsidiaries”) is executing this Supplement in accordance
with the requirements of the First Lien Credit Agreement to become a Subsidiary
Guarantor under the Guaranty in order to induce the Lenders to maintain and/or
make additional Loans and each Issuing Bank to maintain and/or issue additional
Letters of Credit, and as consideration for Loans previously made and Letters of
Credit previously issued.
Accordingly, each of the New Subsidiaries agrees as follows:
SECTION 1. In accordance with Section 11 of the Guaranty, each of the New
Subsidiaries by its signature below becomes a Subsidiary Guarantor under the
Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and each of the New Subsidiaries hereby agrees to all the
terms and provisions of the Guaranty applicable to it as a Subsidiary Guarantor
thereunder. In furtherance of the foregoing, each of the New Subsidiaries does
hereby guarantee to the Collateral Agent the due and punctual payment of the
Guaranteed Obligations (as defined in the Guaranty) as set forth in the
Guaranty. Each reference to a “Subsidiary Guarantor” or a


Doc#: US1:12389102v3

--------------------------------------------------------------------------------




“Guarantor” in the Guaranty and in this Supplement shall be deemed to include
each of the New Subsidiaries. The Guaranty is hereby incorporated herein by
reference.
SECTION 2. Each of the New Subsidiaries represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of each of the New Subsidiaries. Delivery of an executed
counterpart to this Supplement by facsimile or electronic transmission (or other
electronic transmission pursuant to procedures approved by the Collateral Agent)
shall be as effective as delivery of a manually signed original.
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
SECTION 5. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR OTHER CAUSES
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.
SECTION 8. Each of the New Subsidiaries agrees to reimburse the Collateral Agent
for its reasonable and documented out-of-pocket expenses in connection with this


2



--------------------------------------------------------------------------------




Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Collateral Agent.
[remainder of page intentionally left blank; signature page follows]




3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the New Subsidiaries has duly executed this
Supplement as of the day and year first above written.


FIRE & SECURITY HOLDINGS, LLC
RED HAWK FIRE & SECURITY, LLC
RED HAWK FIRE & SECURITY (NY), LLC
RED HAWK FIRE & SECURITY (CA), LLC
RED HAWK SECURITY SYSTEMS, LLC
TELE-TECTOR OF MARYLAND, INC.
RED HAWK FIRE & SECURITY (CHES), LLC
ATCI COMMUNICATIONS, INC.
FIRE SYSTEMS INTERNATIONAL, INC.
PRATT LANDRY ASSOCIATES, INC.
CENTURY SPRINKLER HOLDINGS CORPORATION
CHAIN ELECTRIC HOLDINGS, INC.


 
By:
  /s/ P. Gray Finney
 
 
 
Name: P. Gray Finney
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary







[Signature Page to Supplement to Subsidiary Guarantee Agreement (First Lien)]

